Citation Nr: 0301056	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving 
spouse for Department of Veterans Affairs (VA) death 
benefits.  



REPRESENTATION

Appellant represented by:	William W. Bruzzo, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
April 1946.  

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied recognition of the appellant as the veteran's 
surviving spouse for VA death benefits, on the basis that 
their former marriage had been dissolved by a decree of 
divorce.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in June 
1947.  

2.  In June 1959, a Texas court of competent jurisdiction 
issued a divorce decree, dissolving the marriage of the 
veteran and the appellant.  

3.  The veteran died in April 1963.  

4.  At the time of the veteran's death, the marriage 
between the appellant and the veteran had been dissolved 
by divorce decree and the two were not legally married at 
the time of the veteran's death.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 
U.S.C.A. §§ 101, 103 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.54, 3.205, 3.206 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend that the 1959 
divorce decree was fraudulently obtained because the 
veteran knew of his wife's whereabouts but represented to 
the court that he did not; that because of this fraud 
perpetrated upon the court there was newspaper publication 
of the summons to appear rather than direct service on the 
appellant; and that this fraud, which resulted in the 
appellant's absence from court and the decree being 
entered based on this default, renders the divorce decree 
invalid.  It is also argued that a search of the records 
of Bexar County Texas from 1910 to 2000 indicated no 
divorce involving the appellant and the veteran.  It is 
further asserted that because there was no valid divorce 
decree the appellant and the veteran remained married at 
the time of his death entitling the appellant to VA 
benefits as the veteran's surviving spouse.  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law 
and regulations and their application to the evidence.  


The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA included an 
enhanced duty on the part of VA to notify claimants as to 
the information and evidence necessary to substantiate 
claims for VA benefits.  The VCAA also redefined the 
obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for the provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, 
which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 
2000.  In this case, therefore, the VCAA and its 
implementing regulations are applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In July 2000, the RO informed the appellant that death 
benefits were not provided because a relationship as the 
surviving spouse of the veteran was not supported by the 
evidence.  The RO identified the evidence submitted by the 
appellant which was deemed to be against the claim 
reflecting reference to the veteran over the years as her 
former husband rather than her current husband, and 
documents describing a subsequent marriage and the 
children of that marriage.  In September 2000 the 
appellant requested clarification of the laws addressed in 
the July 2000 letter.  The RO responded in October 2001 
providing references to 38 C.F.R. § 3.1(j) defining 
marriage, and 38 C.F.R. § 3.50)b)(1)(2) defining surviving 
spouse of a veteran, including references to 38 C.F.R. 
§ 3.52 and 38 C.F.R. § 3.55 regarding separation and 
remarriage.  

After the representative filed a notice of disagreement on 
behalf of the appellant in May 2001, the appellant was 
furnished a statement of the case in February 2002 setting 
forth the evidence that had been considered, the law and 
regulations applicable to the claim, the decision made, 
and the reasons for the decision.  

VA Form 9, Appeal to the Board of Veterans Appeals, 
furnished the appellant and representative includes very 
detailed information concerning adjudication of the claim 
under the VCAA, including what evidence was needed to 
support the claim, VA's duty to assist in obtaining 
evidence, and what was required of the appellant in 
obtaining evidence.  In the judgment of the Board it is 
this document, VA Form 9, which satisfies the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The completed VA Form 9, which is the substantive appeal 
dated in March 2002, reflects that the appellant does not 
wish a hearing on the issue presented.  The 
attorney/representative made a written presentation 
providing reasons in support of the appeal.  There has 
been no indication in this or any other documentation from 
the appellant or representative that there is additional 
evidence available which has not been obtained.  

In March 2002, the RO informed the appellant that her 
appeal had been certified to the Board of Veterans' 
Appeals and that relevant VA records were being 
transferred there.  The appellant was informed that she 
still had 90 days from the date of the letter, to ask to 
appear personally before the Board and give testimony 
concerning the appeal, and that she could send the Board 
additional evidence concerning her appeal.  She was 
informed not to send any new evidence or a request for a 
hearing or to appoint or change a representative to the 
RO, but rather to send them directly to the Board at an 
address which was provided to her in the letter.  

Through these documents described herein the appellant has 
been informed of the types of evidence necessary to 
support the claim, how it could be obtained, what 
assistance was available, the applicable law and 
regulations, and why the decision was made.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  No further 
communication has been received from the appellant or her 
representative at the time this decision is being made.  

Here, based on the statements by the appellant and her 
representative of record it is apparent that no further 
evidence exists.  Further, any procedural deficiencies 
evident have been rectified subsequently through 
information furnished by the RO.  Hence, the Board finds 
that it may consider the merits of the claim without 
prejudice to the appellant.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As such, the Board will itself apply the 
current standard of review set forth below in evaluating 
the appellant's claim.  

In sum, the appellant has been given ample opportunity to 
present evidence and argument in support of the claim.  On 
the basis of review of the claims folder, there is no 
indication that there is further evidence or argument to 
submit.  

In conclusion, the Board believes that all actions 
required by the VCAA have been undertaken and completed, 
and the appellant does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  



Standard of Review

The current standard of review is that after the evidence 
has been assembled, it is the Board's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001).  When there is an approximate balance 
of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Pertinent Law and Regulations

Subject to certain requirements, Dependency and Indemnity 
Compensation (DIC) is payable to a veteran's surviving 
spouse because of the veteran's service-connected death.  
38 U.S.C.A. § 1310 (West 1991).  

The term "surviving spouse" is defined in pertinent part 
as a person of the opposite sex who (1) was the lawful 
spouse of a veteran at the time of the veteran's death, 
and (2) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault 
of the spouse), and (3) who has not remarried.  38 
U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 (2002).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  Temporary separations 
which ordinarily occur, including those caused for the 
time being through fault of either party, will not break 
the continuity of the cohabitation.  38 C.F.R. § 3.53(a) 
(2002).  

The term "spouse" means a person of the opposite sex who 
is a wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2001) and 38 C.F.R. § 3.50 (2002).  

The term "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j) (2002).  


Analysis

A marriage certificate reflects that the veteran and the 
appellant were married in June 1947.  In June 1959, a 
Texas court of competent jurisdiction in Webb County 
issued a divorce decree, dissolving the marriage of the 
veteran and the appellant.  The decree reflects that 
though duly served by publication the appellant failed to 
appear and answer the matter and that an attorney licensed 
to practice before the court represented the appellant's 
interests.  

The veteran died of arteriosclerotic cardiovascular 
disease in April 1963.  

For the reasons cited the appellant asserts that the 
divorce is not valid because the veteran employed fraud in 
procuring the divorce specifically by utilizing deception 
in not properly notifying the court although he was aware 
of the appellant's whereabouts, and that he thus 
fraudulently deprived the appellant of notice of the 
proceeding.  It is maintained that solely because of the 
fraud perpetrated on the court the appellant was not aware 
of the pending action and did not appear to contest the 
matter.  It is further offered that a search of the 
records of Bexar County Texas from 1910 to 2000 indicates 
no divorce involving the appellant and the veteran on 
file.  

VA regulations provide that the validity of a divorce 
decree will be questioned by VA only when such validity is 
put in issue by a party or a person whose interest in a 
claim for benefits would be affected thereby.  38 C.F.R. § 
3.206(a) (2001).  In this case, the record shows that, 
although the veteran died in Bexar County, the 1959 
divorce decree was obtained in Webb County.  Consequently, 
any search and/or the results thereof for any divorce 
decree in Bexar county is irrelevant to the issue before 
the Board.  

Furthermore, it is not shown that the court in Webb County 
lacked jurisdiction over the veteran and appellant or the 
subject matter of the marriage at the time of the divorce 
decree in question.  See 38 C.F.R. § 3.206(a) (2002).  The 
Board also notes that there is no indication that a court 
of competent jurisdiction in the State of Texas has voided 
or otherwise modified the decree of divorce, nor has the 
appellant so contended.  

Based on the evidence demonstrating that the veteran and 
the appellant were legally divorced in June 1959 in 
accordance with the law of the State of Texas, the Board 
finds that the appellant may not be recognized as the 
surviving spouse of the veteran for the purpose of 
receiving VA death benefits.  If she had wished to 
challenge the decree of divorce in question, she might 
have done so in a legal proceeding in a court of competent 
jurisdiction in the State of Texas; the Board simply is 
not the proper forum as it does not have the authority to 
correct, amend or ignore a divorce decree which (as here) 
is valid on its face.  Consequently, as there is no legal 
authority to permit the benefit sought by the appellant, 
the appeal must be denied.  Aguilar v. Derwinski, 2 Vet. 
App. 21 (1991).  

Also against the claim are ancillary matters such as the 
fact that the veteran changed the beneficiary of his 
National Service Life Insurance initiated in March 1945 to 
a subsequent spouse after his divorce from the appellant; 
that the subsequent spouse applied for and was awarded DIC 
benefits in 1963 shortly after the veteran's death; and 
that contemporaneously with this in the 1960s the 
appellant several times provided information to the VA on 
VA claims forms that she was in fact married to another 
veteran whose claims file has also been reviewed in this 
regard.  That review reflects that the appellant and that 
other veteran were in fact married after the 1959 divorce 
decree and that the appellant obtained benefits for 
herself or on behalf of her children based on that 
marriage.  

There has been no indication of the existence of any other 
factor that suggests for example that although they were 
divorced they subsequently entered into a common-law 
marriage and remained together until the time of the 
veteran's death.  In this case, in addition to the 
judicial records demonstrating a valid divorce, the 
ancillary evidence suggests that the appellant was aware 
of the divorce decree and acted thereon by remarrying.  In 
any event, the evidence in its entirety is not supportive 
of the contentions advanced by and on behalf of the 
appellant on appeal, especially that deception on the part 
of the veteran regarding the appellant's whereabouts 
amounted to fraud and nullified the 1959 divorce decree.  
There is no objective support for this argument, only the 
contention advanced.  

Inasmuch as the appellant is not entitled to recognition 
as the veteran's surviving spouse for VA purposes, she has 
no legal basis to claim entitlement to DIC benefits, 
improved death pension benefits, or accrued benefits.  The 
law clearly states that in order to be entitled to these 
benefits, the appellant must be the veteran's surviving 
spouse.  38 U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 
C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000 (2002).  The 
appellant is not shown to be the surviving spouse because 
at the time of the veteran's death, the marriage between 
the appellant and the veteran had been dissolved by 
divorce decree and the two were not legally married then.  
Also, it is apparent that the appellant married another 
individual subsequent to the 1959 divorce decree.  

The issue in the instant case is whether a valid marriage 
existed between the appellant and the veteran at the time 
of the veteran's death in order to render the appellant 
eligible for recognition as the veteran's surviving spouse 
for purposes of entitlement to VA death benefits.  The 
Board's response is that they were not married and the 
appellant is not entitled to death benefits.  

Again, in order to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, the applicant must have 
been the veteran's spouse at the time of the veteran's 
death and have lived continuously with the veteran from 
the date of their marriage to the date of the veteran's 
death, except where there was a separation due to the 
misconduct of, or procured by the veteran without the 
fault of the spouse.  38 U.S.C.A. § 101(3).  The term 
"spouse" means a person of the opposite sex who is a wife 
or husband.  The term "wife" means a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), 
the term "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued.  See also 38 C.F.R. § 
3.205 (2002).  Also, a spouse who fails to submit 
appropriate evidence of marital status to a veteran never 
attains the status of a claimant.  See 38 C.F.R. § 3.205; 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), (citing 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  

Based on the above analysis, the Board has determined that 
the criteria for recognition of the appellant as the 
veteran's spouse for VA benefit purposes have not been 
met.  See Dedicatoria v. Brown, 8 Vet. App. 441, 445 
(1995) (Court found "no reason to set aside" the factual 
conclusions made by the Board in that it had noted several 
falsities and inconsistencies in the appellant's evidence 
and assertions and gave no credence to her assertions that 
she had a valid marriage to the veteran in question).  The 
Board finds that it has provided a thorough analysis as to 
why it gives the appellant's claim of a valid marriage at 
the time of the veteran's death no credence.  The 
appellant and the veteran were divorced by valid court 
decree in 1959 several years prior to the veteran's death.  

The law in this case is dispositive; therefore, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

